DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,368,266. Although the claims at issue are not identical, they are not patentably distinct from each other because they modify an apparatus and method claim into a claim based on the entire system which is an obvious variant as explained below.
Application – 17/370,864
Patent – 10,368,266
1. A communication system comprising:
The parent claim is an apparatus claim.
a mobile node;
1. A mobile node comprising:
a master base station; and
No corresponding limitation.
a secondary base station;
No corresponding limitation.
wherein the mobile node comprises:
No corresponding limitation.
circuitry, which, in operation, connects to the master base station and to the secondary base station via a split bearer that is split between the master base station and the secondary base station in a Packet Data Convergence Protocol (PDCP) layer;
circuitry, which, in operation, connects to a master base station and to a secondary base station via a split bearer that is split between the master base station and the secondary base station in a Packet Data Convergence Protocol (PDCP) layer;
determines whether a total buffer occupancy of the PDCP layer in the mobile node exceeds a threshold;
determines whether a total buffer occupancy of the PDCP layer in the mobile node exceeds a threshold;
responsive to the total buffer occupancy exceeding the threshold, splits the total buffer occupancy of the PDCP layer into both a first PDCP buffer occupancy value for the master base station and a second PDCP buffer occupancy value for the secondary base station;
responsive to the total buffer occupancy exceeding the threshold, splits the total buffer occupancy of the PDCP layer into both a first PDCP buffer occupancy value for the master base station and a second PDCP buffer occupancy value for the secondary base station;
responsive to the total buffer occupancy not exceeding the threshold, splits the total buffer occupancy of the PDCP layer based on a defined split ratio into a first PDCP buffer occupancy value for the master base station and a second PDCP buffer occupancy value for the secondary base station,
responsive to the total buffer occupancy not exceeding the threshold, splits the total buffer occupancy of the PDCP layer based on a defined split ratio into a first PDCP buffer occupancy value for the master base station and a second PDCP buffer occupancy value for the secondary base station,
wherein the defined split ratio is configured such that one of the first and second PDCP buffer occupancy values is equal to the total buffer occupancy, and
wherein the defined split ratio is configured such that one of the first and second PDCP buffer occupancy values is equal to the total buffer occupancy, and
the other one of the first and second PDCP buffer occupancy values is equal to zero; and
the other one of the first and second PDCP buffer occupancy values is equal to zero; and
a transmitter, which is coupled to the circuitry and which, in operation, transmits a first buffer status report based on the first PDCP buffer occupancy value to the master base station responsive to the first buffer occupancy value being more than zero, and a second buffer status report based on the second PDCP buffer occupancy value to the secondary base station responsive to the second buffer occupancy value being more than zero.
a transmitter, which is coupled to the circuitry and which, in operation, transmits a first buffer status report based on the first PDCP buffer occupancy value to the master base station responsive to the first buffer occupancy value being more than zero, and a second buffer status report based on the second PDCP buffer occupancy value to the secondary base station responsive to the second buffer occupancy value being more than zero.


Regarding Claim 1, Claim 1 is a system claim that corresponds to the apparatus claim of the parent case. The system adds additional hardware such as base stations, which are well known in the art and were present elsewhere in claim 1 of the parent case, to create the system claim. 
Examiner submits that the system claim would be an obvious variant of the apparatus claim as the mobile node apparatus claim would be the mobile node of the system claim and all components of the claimed invention would be performing the same function as before.
Regarding Claim 2, Claim 2 corresponds to claim 2 of the parent case.
Regarding Claim 3, Claim 3 corresponds to claim 3 of the parent case.
Regarding Claim 4, Claim 4 corresponds to claim 4 of the parent case.
Regarding Claim 5, Claim 5 corresponds to claim 5 of the parent case.
Regarding Claim 6, Claim 6 corresponds to claim 6 of the parent case.
Regarding Claim 7, Both Claim 7 of the instant application, and claim 7 of the parent case are method claims. However, the claim of the instant application is a method from the perspective of the entire system of the mobile node and the two base stations. 
Examiner submits that the current method claim would be an obvious variant of the parent method claim as the mobile node of the current claim would be the mobile node of the previous claim and all components of the claimed invention would be performing the same function as before.
Regarding Claim 8, Claim 8 corresponds to claim 8 of the parent case.
Regarding Claim 9, Claim 9 corresponds to claim 9 of the parent case.
Regarding Claim 10, Claim 10 corresponds to claim 10 of the parent case.
Regarding Claim 11, Claim 11 corresponds to claim 11 of the parent case.
Regarding Claim 12, Claim 12 corresponds to claim 12 of the parent case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419